                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         JEFFREY ANTHONY FRANKLIN,
                                   4                                                        Case No. 13-cv-03777-YGR (PR)
                                                        Plaintiff,
                                   5                                                        ORDER GRANTING PLAINTIFF’S
                                                  v.                                        REQUEST FOR AN EXTENSION OF
                                   6                                                        TIME TO APPEAL THE COURT’S
                                         G. D. LEWIS, et al.,                               OCTOBER 19, 2018 DENIAL OF HIS
                                   7                                                        POST-JUDGMENT MOTION
                                                        Defendants.
                                   8

                                   9          This federal civil rights action, now closed, was filed pursuant to 42 U.S.C. § 1983 by a

                                  10   pro se state prisoner. Summary judgment was granted in favor of Defendants as to all remaining

                                  11   federal claims,1 and judgment was entered on March 27, 2017. Dkt. 64. On May 30, 2017,

                                  12   Plaintiff filed a notice of appeal as to the Court’s March 27, 2017 judgment. Dkt. 67.
Northern District of California
 United States District Court




                                  13          On December 27, 2017, the Ninth Circuit Court of Appeals dismissed Plaintiff’s appeal for

                                  14   failure to prosecute. Dkt. 77. Thereafter, Plaintiff filed in the Ninth Circuit a motion for

                                  15   reconsideration as to that Court’s dismissal of his appeal.

                                  16          Plaintiff also filed a motion for relief from this Court’s March 27, 2017 judgment under

                                  17   Rules 60(b)(1) and 60(b)(6) of the Federal Rules of Civil Procedure, and that motion was deemed

                                  18   as filed on April 25, 2018. Dkt. 78.

                                  19          On June 19, 2018, the Ninth Circuit granted Plaintiff’s motion for reconsideration, vacated

                                  20   its December 27, 2017 Order, and reinstated the appeal. Dkt. 83.

                                  21          In its Order dated October 19, 2018, the Court considered Plaintiff’s motion for relief from

                                  22   judgment and determined that to the extent that his motion sought relief under Rule 60(b)(1), the

                                  23   motion was denied as untimely because the date it was deemed filed—April 25, 2018—was more

                                  24   than a year after entry of judgment on March 27, 2017. Dkt. 88 at 2 (citing Nevitt v. U.S., 886

                                  25   F.2d 1187, 1188 (9th Cir. 1989) (“[T]he one-year limitation period is not tolled during an

                                  26   appeal.”)). The Court also determined that Plaintiff did not present the type of extraordinary

                                  27
                                              1
                                  28           The Court also remanded all remaining state law claims to the Del Norte County Superior
                                       Court. See Dkt. 64.
                                   1   circumstances justifying relief under Rule 60(b)(6) because his argument for vacating the March

                                   2   27, 2017 Order could only be construed as his mere dissatisfaction with that Order, which was not

                                   3   an adequate ground for relief. Id. at 2-3 (citing Twentieth Century-Fox Film Corp. v. Dunnahoo,

                                   4   637 F.2d 1338, 1341 (9th Cir. 1981)). Therefore, the Court denied Plaintiff’s motion for relief

                                   5   from its March 27, 2017 judgment upon concluding that Plaintiff was not entitled to relief under

                                   6   the aforementioned subsections of Rule 60(b). Id.

                                   7          On December 16, 2018,2 Plaintiff filed the present motion (under Federal Rule of

                                   8   Appellate Procedure 4(a)(5)) to extend the time to appeal the Court’s October 19, 2018 post-

                                   9   judgment order (denying his motion for relief from judgment). Dkt. 90. He claims he had just

                                  10   transferred to a new prison when the Court issued its October 19, 2018 post-judgment order, and

                                  11   he requests additional time to access “photo copying services” at his new prison. Id. at 3.

                                  12          On December 26, 2018, Plaintiff filed a notice of appeal as to the Court’s October 19, 2018
Northern District of California
 United States District Court




                                  13   post-judgment order. Dkt. 91. The Court deems the filing date of the notice of appeal to be on

                                  14   December 16, 2018 because that notice was served on prison officials for mailing on December

                                  15   16, 2018. See Dkt. 91-1 at 2.

                                  16          In an Order dated January 23, 2019, the Ninth Circuit Court of Appeals noted as follows:

                                  17                   A review of the record demonstrates that the December 26, 2018
                                                       notice of appeal was not filed or delivered to prison officials within
                                  18                   30 days after entry of the October 19, 2018 post-judgment order.
                                                       However, on December 26, 2018, appellant filed a motion for an
                                  19                   extension of time to appeal pursuant to Federal Rule of Appellate
                                                       Procedure 4(a)(5). The district court has not ruled on that motion.
                                  20
                                                       Accordingly, this appeal is remanded to the district court for the
                                  21                   limited purpose of allowing that court to rule on appellant’s December
                                                       26, 2018 motion. The district court is requested to serve a copy of its
                                  22                   decision on this court at its earliest convenience. Briefing is stayed
                                                       pending further order of this court.
                                  23
                                       Dkt. 94 at 1.
                                  24

                                  25

                                  26
                                              2
                                                 Plaintiff’s motion was served to prison officials for mailing on December 16, 2018, and it
                                       was stamped “filed” by the Clerk of the Court on December 26, 2018. See Dkt. 90-1 at 2. As a
                                  27   pro se prisoner, Plaintiff receives the benefit of the prisoner mailbox rule, which deems most
                                       documents filed when the prisoner gives them to prison officials to mail to the court. See Stillman
                                  28   v. LaMarque, 319 F.3d 1199, 1201 (9th Cir. 2003). Because the motion was served on prison
                                       officials for mailing on December 16, 2018, the Court will deem the motion filed as of that date.
                                                                                           2
                                   1          Rule 4(a) of the Federal Rules of Appellate Procedure requires that a notice of appeal “be

                                   2   filed with the clerk of the district court within 30 days after the entry of the judgment or order

                                   3   appealed from.” Fed. R. App. P. 4(a)(1). Relief from the deadline for a timely notice of appeal

                                   4   may be obtained by a motion in the district court under Rule 4(a)(5), which allows for an

                                   5   extension of time if the party requests it within thirty days of the expiration of the time to file the

                                   6   notice and shows excusable neglect or good cause. See Fed. R. App. P. 4(a)(5).

                                   7          Here, Plaintiff’s motion to extend the time to appeal was deemed filed on December 16,

                                   8   2018, which is within thirty days of the expiration of the time to file his notice of appeal

                                   9   (November 19, 2018), and the request shows good cause. Accordingly, the Court GRANTS

                                  10   Plaintiff an extension of time to appeal the October 19, 2018 post-judgment order nunc pro tunc to

                                  11   December 16, 2018, the date his notice of appeal were deemed filed.

                                  12          The Clerk shall forward a copy of this Order to the Ninth Circuit.
Northern District of California
 United States District Court




                                  13          This Order terminates Docket No. 90.

                                  14          IT IS SO ORDERED.

                                  15   Dated: May 7, 2019

                                  16                                                     ______________________________________
                                                                                         YVONNE GONZALEZ ROGERS
                                  17                                                     United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           3
